Exhibit 10.2

 

LOGO [g705148dsp_001.jpg]

EMPLOYMENT CONTRACT

between

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

(referred to in the following as “Employer” or “Company”)

and

Davide Bianchi

born on 14 April 1965

Chemin du Mont Blanc 4

1272 Genolier, Switzerland

(referred to in the following as “Employee”)

 

Page 1 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

§ 1 Start, Place of Work and Relocation

The Employee will join effective 22. July 2013 (the “Effective Date”) as
President of International Extremity Fixation and will report to the Chief
Executive Officer of Orthofix International N.V.

His office will be in the Verona subsidiary of Orthofix (i.e. Orthofix Srl). At
the discretion of the Employer, the employee’s place of work may be changed to
other subsidiaries of the company, also at a different location inside Europe.
The Employee may be asked but will not be obliged to relocate his place of
living.

It is also at the Employer’s discretion to move the Employee to a different
function which corresponds with his skills and knowledge, or to change the scope
of the position, or to change the reporting line. This, however, cannot lead to
a decrease in remuneration.

§ 2 Work Hours

Regular work hours per week are 40 hours.

The duration of the daily work as well as start and finish time is at the
discretion of the Employer.

The Employee agrees, in accordance with business requirements as well as legal
limits, to work overtime as well as to work on Sundays and bank holidays. Upon
request of the overtime, the Employer has to consider the business needs as well
as the rights of the Employee. Overtime is covered inside the remuneration
package.

§ 3 Term of Contract and Termination

Notice of six (6) months to terminate the contract of employment can be given by
either party to take effect as of the end of a calendar month.

The Employer has the right to release the Employee from work in the case of a
termination, by either party, until the end of the notice period, continuing any
contractual payments.

The employment contract ends without the need for notice, no later than the end
of the month in which the employee reaches the legal retirement age (currently
age 65). It also ends with the day on which the worker receives an early
retirement pension or a full pension for disability.

§ 3a Termination without Cause; Termination for Good Reason by the Employee.

A one-time lump sum severance payment in an amount equal to 100% of the gross
annual base salary and the average of the last three years bonus payout plus,
for a termination by the Employee for Good Reason (please refer to Exhibit B for
definitions) or a termination by the Company without Cause only, CHF 11.500,— to
be used by the Employee for outplacement services. The lump sum severance
payment shall be paid on the 60th day following the Employee’s termination of
employment, provided that prior to such time the Executive has signed the
release described in Exhibit A and the applicable revocation period for such
release has expired, subject, in the case of termination other than as a result
of the Executive’s death.

 

Page 2 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

A termination without cause and a termination for good reason by the employee
has to be given with 30 days notice.

§ 3b Termination for Cause.

If at any time during the Term the Employee’s employment with the Company is
terminated by the Employer for Cause (refer to Appendix for definition), the
Employee shall be entitled to the following:

 

  a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination, which amounts shall be paid to the Employee within 30 days
of the date of termination.

 

  b) whatever rights, if any, that are available to the Employee upon such a
termination pursuant to the Plans or any award documents related to any
stock-based compensation such as stock options, stock appreciation rights or
restricted stock grants. This Agreement does not grant any greater rights with
respect to such items than provided for in the Plans or the award documents in
the event of any termination for Cause or a Voluntary Termination.

For a termination for cause there is no notice period, it comes into effect
immediately.

§ 3c Termination following Change of Control

The Employee shall have no specific right to terminate this Agreement or right
to any severance payments or other benefits solely as a result of a Change of
Control or Potential Change of Control. However, if during a Change of Control
Period during the Term, (a) the Employee terminates his employment with the
Company for Good Reason, or (b) the Company terminates the Employee’s employment
without Cause, a lump sum severance payment in the amount of 150% of the gross
annual base salary shall be paid to the Employee. No other rights result from
termination during a Change of Control Period; provided, however, that nothing
in this Section is intended to limit or impair the rights of the Employee under
the Plans or any documents evidencing any stock-based compensation awards in the
event of a Change of Control if such Plans or award documents grant greater
rights than are set forth herein.

§ 4 Remuneration.

The gross annual base salary of the Employee amounts to CHF 330.000.— (three
hundred and thirty thousand Swiss Francs); this equals a monthly base salary of
CHF 27.500.— (twenty seven thousand five hundred Swiss Francs). The monthly base
salary is payable in arrears at the end of the calendar month.

The premium contribution to the corporate pension scheme of the Employer is
compliant with the requirement of the Swiss Occupational Pension Legislation BVG
(Berufsvorsorgegesetz). The annual premium depends on the amount of the salary
and the age of the Employee. At the present time, it is about CHF 56’400.
Two-thirds of the Premium is paid by the Employer and one third by the Employee.
The Employee’s contribution is deducted from the salary in monthly installments
of about CHF 1.600,—. In Addition, the Employee will receive further a voluntary
contributions to the 3rd column in the amount of CHF 6.739,— per annum.

 

Page 3 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

§ 4a Variable Compensation

With respect to each fiscal year of the Company during the Term, the Employee
shall be eligible to receive annual bonus compensation under the Parent’s
Employee Annual Incentive Plan or any successor plan (the “Bonus Plan”) based on
the achievement of goals established by the Board from time to time (the
“Goals”). During the Term, the Employee will have a target bonus opportunity
under the Bonus Plan of at least 60% of his then-applicable Base Salary and an
opportunity to earn a maximum annual bonus of not less than 90% of his
then-applicable Base Salary; provided, however, the Employee’s bonus under the
Annual Incentive Plan with respect to work performed during the 2013 calendar
year shall be pro-rated based on the number of days employed during the 2013
calendar year. The amount of any actual payment will depend upon the achievement
(or not) of the Goals established by the Board. Except as otherwise provided in
this Agreement, to receive a bonus under the Bonus Plan, the Employee must be
employed on the date of payment of such bonus. Amounts payable under the Bonus
Plan shall be determined by the Board and shall be paid following such fiscal
year and no later than two and one-half months after the end of such fiscal
year. In addition, the Employee shall be eligible to receive such additional
bonus or incentive compensation as the Board may establish from time to time in
its sole discretion. Any bonus or incentive compensation under this Section
under the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.” Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing.

§ 4b Stock Compensation

The Employee shall be eligible to receive stock-based compensation, whether
stock options, stock appreciation rights, restricted stock grants or otherwise,
under the Parent’s 2012 Long Term Incentive Plan or other stock-based
compensation plans as Parent may establish from time to time (collectively, the
“Plans”). The Employee shall be considered for such grants no less often than
annually as part of the Board’s annual compensation review, but any such grants
shall be at the sole discretion of the Board. Notwithstanding the foregoing,
with respect to the 2013 calendar year, the Employee shall receive on the
Effective Date (i) a grant of stock options to acquire up to 10,000 shares of
common stock of Parent (vesting annually 25% per year over a 4-year period), and
(ii) a grant of 2,500 restricted shares of common stock of Parent (vesting
annually 25% per year over a 4-year period).

§ 4c Company Car / Car Allowance

The Employee will receive a Company car allowance equal to CHF 24.000.— gross
per annum, i.e. CHF 2.000.— gross per month.

The Orthofix Car Policy – Europe is applicable (see attachment).

§ 4d Social Security

The legal regulations of Switzerland apply (AHV, BVG, UVG, KTG).

 

Page 4 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

§ 4e Insurances

The Company shall take out accident insurance for the employee according to
Swiss law and to the terms usually offered by the company.

§ 5 Travel Expenses

Travel expenses, if appropriate and occasioned by and in the interest of the
Employer, will be reimbursed against proper receipts and in accordance with tax
regulations as well as the Company Travel Policy.

§ 6 Leave

The Employee is entitled to 25 work days of leave for a full calendar year.
Saturdays and Sundays are not considered work days in this regulation.

If the employment starts or ends during a calendar year, the leave entitlement
will be pro-rated, however not below the legal minimum. For the year 2013 the
employee is entitled to 25 business days.

Further details about the granting of leave are regulated in the Company Policy.

§ 7 Inability to Work

The Employee is required to inform the Employer via the direct line manager as
well as HR immediately at the start of the inability to work, under
specification of the reasons. If the inability is previously unknown, the
Employer needs to be informed as soon as possible.

If the inability to work is caused by sickness and the duration exceeds 2 days,
the Employee is required to produce a doctor’s note before the end of the third
workday after the beginning of the inability to work, confirming the sickness as
well as the expected duration.

§ 8 Spare-time Work

The employee agrees to dedicate his regular work hours fully to the employer,
spare time work shall not conflict with the business interest of the employer.

§ 9a Non-Disclosure

The Employee is obligated to keep business and company secrets as well as any
information of confidential nature, which are verbally or in writing declared as
such or if apparent as such, confidential and not disclose to any third party
without prior consent of the Company.

Business and Company secrets in this sense are especially non-public information
about products, salaries, distribution channels, suppliers, calculations,
discounts, business deals, or other material information about the Company. In
doubt the Employee is obligated to inquire with the Management if a certain fact
is to be handled confidentially.

 

Page 5 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

This obligation is valid also after the end of the employment. Should this
non-disclosure obligation hinder the Employee in an inappropriate way after the
end of the employment, the Employee is entitled to be relieved of this duty.

The Employee is aware of and agrees to, that at the end of the employment, all
rights of any kind to customers acquired by the Employee do not exist, and that
no severance or compensation will be paid for existing or initiated customer
relationships.

For every case of breach of this non-disclosure agreement, the Employee is
obligated to pay a contractual penalty in the amount of an average monthly base
salary (average of the last 12 months) to the Employer. This however does not
eliminate the enforcement of further claims for damages.

§ 9b Non-Competition.

The non-competition agreement can be found in exhibit C in the attachment to
this contract.

§ 9c Obligation not to entice away Workforce in the Aftermath of the Employment
Relationship

The Employee agrees that for a period of one year after the termination of the
Employment Contract the employee shall neither directly nor indirectly entice
away employees of the Company, its subsidiaries or parent company or cause them
in any other way to leave the Company, its subsidiaries or parent company, if
for that purpose the employee induces them to break the contract or uses
information which is subject to the post-contractual duty of secrecy.

The obligation not to entice away workforce also applies to the benefit of the
Company’s affiliated companies the Company dealt with either directly or
indirectly.

Every time the Employee breaches the obligations described under in clause 9c,
the employee shall pay a contractual penalty in the amount of one monthly gross
salary. The amount of the relevant monthly gross salary depends on the monthly
gross salary including variable salary the Employee last received under this
Employment Contract.

The Company’s right to further damages shall not be affected.

§10 Term of Preclusion

Any claim stemming from the employment or any that are related to the
employment, are required to be asserted inside the term of preclusion of 3
months for the respective claim from the other contractual party in writing, or
they expire.

If the opposing party declines the claim in writing or does not assert itself
after one months of the initial assertion of the claim, then it expires if it is
not asserted after three months of the decline in front of a court.

These terms of preclusion do not apply to claims of damages of life, body or
health, as well as for damages resulting from deliberate or gross misconduct of
either party.

 

Page 6 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_002.jpg]    Employment Contract

 

§ 11 Application Information

The Employee assures that all information provided during the hiring process is
the truth and agrees to inform the Employer of any changes in this information
without delay.

§ 12 Data Security

The employee is prohibited to acquire, process or publish personal data, make it
accessible or use in any other way than the lawful task fulfillment requires. As
data processing in course of work may include the entry, recording, storing,
over-transmit, modify, delete, use, collection and freezing of personal data,
the employee is hereby informed of the obligation to maintain confidentiality of
personal data. The obligation of the employee to data secrecy continues even
after the termination of employment.

The employee expressly agrees that his personal data is stored, automated and
processed.

§ 13 Final Provisions

For all non-regulated contractual areas the corresponding Swiss Code of
Obligations applies.

Amendments and additions to this contract must be made in writing. This shall
also apply to the amendment of the clause requiring written form.

Verbal side-agreements do not exist. Further agreements than documented in this
contract are not agreed to.

Place of jurisdiction is Zug/Switzerland.

If any provision of this agreement should be unlawful, void or unenforceable or
should the contract contain a gap, the validity of the contract shall not be
affected.

 

November 26, 2013

    November 18, 2013

Date

    Date ORTHOFIX AG    

/s/ Armin L. Landtwing

    /s/ Davide Bianchi

Armin L. Landtwing

Verwaltungsrat

    Davide Bianchi

/s/ Brad Mason

   

Brad Mason

CEO Orthofix International

   

 

Page 7 of 19



--------------------------------------------------------------------------------

 

LOGO [g705148dsp_008.jpg]

EXHIBIT A

RELEASE

In exchange for the consideration set forth in the Employment Agreement, entered
into and effective as of [     ], 2013, by and among Orthofix AG. (the
“Company”) and myself (the “Employment Agreement”), the respective terms of
which are incorporated herein by reference, I, Davide Bianchi, am entering into
this Release (this “Release”) for good and valuable consideration as required by
the Employment Agreement, and agree as follows:

1. GENERAL RELEASE.

(a) On behalf of myself, my heirs, executors, successors and assigns, I and
unconditionally release, waive and forever discharge the Company, its members,
divisions, subsidiaries, affiliates and related companies, including the Company
Group (as defined below), or any member of the Company Group, and their present
and former agents, employees, officers, directors, attorneys, stockholders, plan
fiduciaries, successors and assigns (collectively, the “Releasees”), from any
and all claims, demands, actions, causes of action, costs, fees and all
liability whatsoever, whether known or unknown, fixed or contingent, suspected
or unsuspected (collectively, “Claims”), which I had, have, or may have against
Releasees relating to or arising out of my employment by or separation from the
Company and its direct and indirect subsidiaries and parents, including, without
limitation, Orthofix International N.V. (collectively, the “Company Group”), up
to and including the date of execution of this Release, other than my right to
receive the severance payments and other benefits and consideration described in
the Employment Agreement. This Release includes, without limitation: (i) claims
at law or equity or sounding in contract (express or implied) or tort;
(ii) claims arising under any federal, state or local laws of any jurisdiction
that prohibit age, sex, race, national origin, color, disability, religion,
veteran or military status, sexual orientation or any other form of
discrimination, harassment or retaliation (including, without limitation, the
Civil Rights Act of 1866, the Age Discrimination in Employment Act, the Older
Workers Benefit Protection Act, the Americans with Disabilities Act, Title VII
of the 1964 Civil Rights Act, the Civil Rights Act of 1991, the Rehabilitation
Act, the Family and Medical Leave Act, the Sarbanes-Oxley Act, the Employee
Polygraph Protection Act, the Uniformed Services Employment and Reemployment
Rights Act of 1994, the Unruh Civil Rights Act, or any other federal, state or
local laws, regulations and ordinances governing discrimination, harassment or
retaliation in employment; and the right to bring demands, complaints, causes of
action, and claims under any other federal, state, local or common law, statute,
regulation or decision); (iii) claims arising under the Employee Retirement
Income Security Act; or (iv) any other statutory or common law claims related to
my employment with the Company or my separation from the Company. I further
covenant not to sue any of the Releasees with respect to any matters released
hereby.

(b) This release does not include a release or waiver of any rights or claims I
have, or might subsequently have in my capacity as a stockholder of Orthofix
International N.V. In addition, this Release shall not release the Company from
its continuing obligation to honor the terms of the Employment Agreement.
However, this Release shall remain in full force and effect regardless of any
claim by me that the Company failed to honor the terms of the Employment
Agreement. In the event of any such dispute, my sole remedy against the Company
shall be to enforce the terms of the Employment Agreement. I am also not
waiving, and nothing in this Release is intended to waive, any right to coverage
under any directors and officers insurance coverage, if any, provided by the
Company, the Company Group, or any member of the Company Group, or any right to
indemnification or expense advancement under any indemnification agreement, or
any applicable Company Group articles of incorporation, bylaws or similar
organizational document, if any, in each case, to which I might be entitled. I
am also not waiving, and nothing in this Release is intended to waive any claims
I may have for unemployment insurance or workers’ compensation benefits, state
disability compensation, claims for any vested benefits under any
Company-sponsored benefit plan, or any claims that, as a matter of law, may not
be released by private agreement. I am also not waiving, and nothing in this
Release is intended to waive, any claims relating to the validity or
enforceability of this Release; or any non-waivable right to file a charge with
the United States Equal Employment Opportunity Commission (the “EEOC”) or the
National Labor Relations Board (“NLRB”); provided, however, that I shall not be
entitled to recover any monetary damages or to non-monetary relief if the EEOC
or NLRB were to pursue any claims relating to my employment with the Company.

 

Page 8 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT A

RELEASE

 

EXCEPT AS OUTLINED ABOVE, THIS MEANS THAT, BY SIGNING THIS RELEASE, I WILL WAIVE
ANY RIGHT I MAY HAVE HAD TO PURSUE OR BRING A LAWSUIT OR MAKE ANY LEGAL CLAIM
AGAINST THE COMPANY OR THE RELEASEES THAT IN ANY WAY ARISES FROM OR RELATES TO
MY EMPLOYMENT OR THE TERMINATION OF THAT EMPLOYMENT, UP TO AND INCLUDING THE
DATE OF THE EXECUTION OF THIS RELEASE.

(c) I acknowledge that different or additional facts may be discovered in
addition to what I now know or believe to be true with respect to the matters
herein released, and I agree that this Release shall be and remain in effect in
all respects as a complete and final release of the matters released,
notwithstanding any such different or additional facts. I represent and warrant
that I have not previously filed or joined in any claims against the Company or
any of the Releasees, that I have not given or sold any portion of any claims
released herein to anyone else, and that I will indemnify and hold harmless the
Releasees from all liabilities, claims, demands, costs, expenses and/or
attorneys’ fees incurred as a result of any such assignment or transfer.

(d) I acknowledge that I have been given an opportunity of [twenty one (21) /
forty five (45) ] to consider this Release, but I may voluntarily waive that
period by signing it earlier, and I acknowledge that I am being advised herein
to consult with legal counsel of my own choosing prior to executing this
Release. I understand that for a period ending at the end of the seventh
calendar day following my execution of this Release (“Revocation Period”), I
shall have the right to revoke this Release by delivering a written notice of
revocation to Jeffrey M. Schumm, Orthofix Inc. Senior Vice President, General
Counsel and Corporate Secretary, 3451 Plano Pkwy, Lewisville, TX 75056 no later
than the end of the seventh calendar day after I sign this Release. I understand
and agree that this Release will not be effective and enforceable until after
the Revocation Period expires without revocation, and if I elect to exercise
this revocation right, this Release shall be voided in its entirety, and the
Company shall be relieved of all obligations under this Release and all
obligations under the Employment Agreement as provided therein. This Release
shall be effective on the eighth calendar day after it is executed by me
(“Effective Date”) provided it has not been previously revoked as provided
herein.

2. I agree not to disclose, publish or use any confidential information of the
Company Group, except as the Company directs or authorizes unless required by
law to do so. I also agree that I will take all reasonable measures to protect
the secrecy of and avoid disclosure and unauthorized use of confidential
information of the Company Group, and I will immediately notify the Company in
the event of any unauthorized use or disclosure of the Company Group’s
confidential information of which I become aware. I agree that the obligations
set forth in this paragraph do not supersede, but are in addition to, any
previous confidentiality obligations agreed to by me and any member of the
Company Group, including those under the Agreement. The confidentiality
provisions set forth in this Release are contractual and their terms are
material to this Release. In any proceeding brought to enforce or seek damages
for the alleged breach of the confidentiality provisions of this Release, the
party successfully prosecuting or defending such action shall be entitled to
recover from the opposing party its reasonable expenses, including attorneys’
fees.

3. I agree to hold harmless the Releasees, at my sole cost and expense, from and
against any claims arising from my breach of this Release (including breaches of
my post separation obligations under the Agreement).

4. I agree that I have not made and shall not make, publicly or privately, any
critical or negative comments to the media or any significant critical or
negative comments to any other person (including future or prospective
employees) regarding any of the Releasees.

 

Page 9 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT A

RELEASE

 

5. I understand it is my choice whether or not to enter into this Release and
that my decision to do so is voluntary and is made knowingly.

6. I represent and acknowledge that in executing this Release, I do not rely,
and have not relied, on any communications, statements, inducements or
representations, oral or written, by any of the Releasees, except as expressly
contained in this Release.

7. I also represent and warrant that, on or before my last date of employment, I
will have delivered to the Company (a) all documents and materials containing
confidential information (including without limitation any “soft” copies or
computerized or electronic versions thereof) or otherwise containing information
relating to the business and affairs of any member of the Company Group (whether
or not confidential), and (b) all other documents, materials and other property
belonging to any member of the Company Group that are or were in my possession
or under my control.

8. The Company and I agree that this Release shall be binding on us and our
heirs, administrators, representatives, executors, successors and assigns, and
shall inure to the benefit of our heirs, administrators, representatives,
executors, successors and assigns.

9. This Release shall be interpreted under and governed by the laws of the State
of Texas. The Company and I agree that the language of this Release shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against either party.

10 The Company and I agree that should that any provision of this Release be
determined to be illegal or invalid, the validity of the remaining provisions
will not be affected and any illegal or invalid provision will be deemed not to
be a part of this Release.

11. The Company and I agree that this Release may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall be deemed one and the same instrument.

Please read carefully as this document includes a General Release of claims.

As evidenced by my signature below, I certify that I have read the above Release
and agree to its terms.

Accepted and Acknowledged:

 

November 26, 2013

    November 18, 2013

Date

    Date ORTHOFIX AG    

/s/ Armin L. Landtwing

    /s/ Davide Bianchi

Armin L. Landtwing

Verwaltungsrat

    Davide Bianchi

/s/ Brad Mason

   

Brad Mason

CEO Orthofix International

   

 

Page 10 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

 

EXHIBIT B

DEFINITIONS

For purposes of this Agreement, the following capitalized terms have the
meanings set forth below:

“Board” shall mean the Board of Directors of Parent. Any obligation of the Board
other than termination for Cause under this Agreement may be delegated to an
appropriate committee of the Board, including its compensation committee, and
references to the Board herein shall be references to any such committee, as
appropriate.

“Cause” shall mean termination of the Employee’s employment because of the
Employee’s: (i) involvement in fraud, misappropriation or embezzlement related
to the business or property of the Company; (ii) conviction for, or guilty plea
to, or plea of nolo contendere to, a felony or crime of similar gravity in the
jurisdiction in which such conviction or guilty plea occurs; (iii) intentional
wrongful disclosure of Confidential Information or other intentional wrongful
violation of Article VI; (iv) willful and continued failure by the Employee to
follow the reasonable instructions of the Board or Chief Executive Officer;
(v) willful commission by the Employee of acts that are dishonest and
demonstrably and materially injurious to a member of the Parent Group,
monetarily or otherwise; (vi) willful or material violation of, or willful or
material noncompliance with, any securities law, rule or regulation or stock
exchange listing rule adversely affecting the Parent Group including without
limitation (a) if the Employee has undertaken to provide any certification or
related back-up material required for the chief and principal executive and
financial officers to provide a certification required under the Sarbanes-Oxley
Act of 2002, including the rules and regulations promulgated thereunder (the
“Sarbanes-Oxley Act”), and he willfully or materially fails to take reasonable
and appropriate steps to determine whether or not the certificate or related
back-up material was accurate or otherwise in compliance with the requirements
of the Sarbanes-Oxley Act or (b) the Employee’s willful or material failure to
establish and administer effective systems and controls applicable to his area
of responsibility necessary for the Parent to timely and accurately file reports
pursuant to Section 13 or 15(d) of the Exchange Act. No act or omission shall be
deemed willful or material for purposes of this definition if taken or omitted
to be taken by Employee in a good faith belief that such act or omission to act
was in the best interests of the Parent Group or if done at the express
direction of the Board.

“Change of Control” shall occur upon any of the following events:

(i) the acquisition by any individual, entity or group of beneficial ownership,
in any individual transaction or series of related transactions, of 50% or more
of either (A) the then outstanding shares of common stock of Parent (the
“Outstanding Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of Parent entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); excluding, however,
the following: (1) any acquisition directly from Parent, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from Parent; (2) any
acquisition by Parent; (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by Parent or any entity controlled by
Parent; or (4) any acquisition pursuant to a transaction which complies with
clauses (A), (B) and (C) of subsection (iii) of this definition of Change of
Control;

(ii) a change in the composition of the Board such that the individuals who as
of the Effective Date constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this paragraph, that any individual who becomes a member of the
Board subsequent to the Effective Date, whose appointment, election, or
nomination for election by Parent’s shareholders was approved by a vote of at
least a majority of those individuals who are members of the Board and who were
also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but

 

Page 11 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT B

DEFINITIONS

 

provided further that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board;

(iii) consummation of a reorganization, merger, consolidation or other business
combination or the sale or other disposition of all or substantially all of the
assets of Parent (including assets that are shares held by Parent in its
subsidiaries) (any such transaction, a “Business Combination”); expressly
excluding, however, any such Business Combination pursuant to which all of the
following conditions are met: (A) all or substantially all of the Person(s) who
are the beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, immediately prior to such Business Combination will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock, and the combined voting power of the
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns Parent or all or substantially all of Parent’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Common Stock and Outstanding Voting Securities, as the case
may be, (B) no Person (other than Parent, any employee benefit plan (or related
trust) of Parent or such entity resulting from such Business Combination) will
beneficially own, directly or indirectly, 50% or more of, respectively, the
outstanding shares of common stock of the entity resulting from such Business
Combination or the combined voting power of the outstanding voting securities of
such entity entitled to vote generally in the election of directors except to
the extent that such ownership existed prior to the Business Combination, and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the entity resulting from
such Business Combination;

(iv) the approval by the shareholders of Parent of a complete liquidation or
dissolution of Parent;

(v) the Parent Group (or any of them) shall sell or dispose of, in a single
transaction or series of related transactions, business operations that
generated two-thirds of the consolidated revenues of the Parent Group
(determined on the basis of Parent’s four most recently completed fiscal
quarters for which reports have been filed under the Exchange Act) and such
disposal shall not be exempted pursuant to clause (iii) of this definition of
Change of Control;

(vi) Parent files a report or proxy statement with the Securities and Exchange
Commission pursuant to the Exchange Act disclosing in response to Form 8-K or
Schedule 14A (or any successor schedule, form or report or item therein) that a
change of control of Parent has or may have occurred or will or may occur in the
future pursuant to any then-existing agreement or transaction; notwithstanding
the foregoing, unless determined in a specific case by a majority vote of the
Board, a “Change of Control” shall not be deemed to have occurred solely
because: (A) an entity in which Parent directly or indirectly beneficially owns
50% or more of the voting securities, or any Parent-sponsored employee stock
ownership plan, or any other employee plan of Parent or the Company, either
files or becomes obligated to file a report or a proxy statement under or in
response to Schedule 13D, Schedule 14D-1, Form 8-K or Schedule 14A (or any
successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change of control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership or (B) any
Parent-sponsored employee stock ownership plan, or any other employee plan of
Parent or the Company, either files or becomes obligated to file a report or a
proxy statement under or in response to Schedule 13D, Schedule 14D-1, Form 8-K
or Schedule 14A (or any

 

Page 12 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT B

DEFINITIONS

 

successor schedule, form or report or item therein) under the Exchange Act,
disclosing beneficial ownership by form or report or item therein, disclosing
beneficial ownership by it of shares of stock of Parent, or because Parent
reports that a change of control of Parent has or may have occurred or will or
may occur in the future by reason of such beneficial ownership; or

(vii) any other transaction or series of related transactions occur that have
substantially the effect of the transactions specified in any of the preceding
clauses in this definition.

Notwithstanding the above definition of Change of Control, the Board, in its
sole discretion, may determine that a Change of Control has occurred for
purposes of this Agreement, even if the events giving rise to such Change of
Control are not expressly described in the above definition.

“Change of Control Date” shall mean the date on which a Change of Control
occurs.

“Change of Control Period” shall mean the 24 month period commencing on the
Change of Control Date; provided, however, if the Company terminates the
Employee’s employment with the Company prior to the Change of Control Date but
on or after a Potential Change of Control Date, and it is reasonably
demonstrated that the Employee’s (i) employment was terminated at the request of
an unaffiliated third party who has taken steps reasonably calculated to effect
a Change of Control or (ii) termination of employment otherwise arose in
connection with or in anticipation of the Change of Control, then the “Change of
Control Period” shall mean the 24 month period beginning on the date immediately
prior to the date of the Employee’s termination of employment with the Company.

“Competing Business” means any business or activity that (i) competes with any
member of the Parent Group for which the Employee performed services or the
Employee was involved in for purposes of making strategic or other material
business decisions and involves (ii) (A) the same or substantially similar types
of products or services (individually or collectively) manufactured, marketed or
sold by any member of the Parent Group during Term or (B) products or services
so similar in nature to that of any member of the Parent Group during Term (or
that any member of the Parent Group will soon thereafter offer) that they would
be reasonably likely to displace substantial business opportunities or customers
of the Parent Group.

“Confidential Information” shall include Trade Secrets and includes information
acquired by the Employee in the course and scope of his activities under this
Agreement, including information acquired from third parties, that (i) is not
generally known or disseminated outside the Parent Group (such as non-public
information), (ii) is designated or marked by any member of the Parent Group as
“confidential” or reasonably should be considered confidential or proprietary,
or (iii) any member of the Parent Group indicates through its policies,
procedures, or other instructions should not be disclosed to anyone outside the
Parent Group. Without limiting the foregoing definitions, some examples of
Confidential Information under this Agreement include (a) matters of a technical
nature, such as scientific, trade or engineering secrets, “know-how”, formulae,
secret processes, inventions, and research and development plans or projects
regarding existing and prospective customers and products or services,
(b) information about costs, profits, markets, sales, customer lists, customer
needs, customer preferences and customer purchasing histories, supplier lists,
internal financial data, personnel evaluations, non-public information about
medical devices or products of any member of the Parent Group (including future
plans about them), information and material provided by third parties in
confidence and/or with nondisclosure restrictions, computer access passwords,
and internal market studies or surveys and (c) and any other information or
matters of a similar nature.

 

Page 13 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT B

DEFINITIONS

 

“Exchange Act shall mean the Securities Exchange Act of 1934, or amended.

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Employee: (1) the assignment to the Employee of any
duties materially inconsistent in any respect with the Employee’s position
(including status, offices, titles and reporting requirements), authority,
duties or responsibilities as contemplated by this Agreement, or any other
action by the Company which results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Employee; (2) the Company’s material reduction of the Employee’s Base Salary or
bonus opportunity, each as in effect on the date hereof or as the same may be
increased from time to time; (3) the Company’s failure to obtain a satisfactory
agreement from any successor entity to assume and agree to perform this
Agreement; or (4) any material breach of this Agreement or any other material
agreement with the Employee by the Company or any successor entity.

“Parent” shall mean Orthofix International N.V., an entity organized under the
laws of Curacao.

“Parent Group” shall mean Parent, together with its subsidiaries including the
Company.

“Person” shall include individuals or entities such as corporations,
partnerships, companies, firms, business organizations or enterprises, and
governmental or quasi-governmental bodies.

“Potential Change of Control” shall mean the earliest to occur of: (i) the date
on which Parent executes an agreement or letter of intent, the consummation of
the transactions described in which would result in the occurrence of a Change
of Control or (ii) the date on which the Board approves a transaction or series
of transactions, the consummation of which would result in a Change of Control,
and ending when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Potential Change of Control Date” shall mean the date on which a Potential
Change of Control occurs; provided, however, such date shall become null and
void when, in the opinion of the Board, the Parent (or the Company) or the
respective third party has abandoned or terminated any Potential Change of
Control.

“Trade Secrets” are information of special value, not generally known to the
public that any member of the Parent Group has taken steps to maintain as secret
from Persons other than those selected by any member of the Parent Group.

 

Page 14 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

 

EXHIBIT C

NON-COMPETITION AGREEMENT

 

OPZIONE PER UN PATTO DI NON CONCORRENZA

 

Tra

 

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

 

E

 

Il Mr. Davide Bianchi, residente in Ch. Du Mont Blanc 4, 1272 Genolier, Vaud-
Svizzera (di seguito “Dirigente”)

 

Di seguito denominate “le Parti”

Premesso che

 

i)       La Società e il Gruppo cui essa appartiene (con il termine “Gruppo” si
intende includere la Società, la sua controllante e tutte le società dalle
stesse direttamente o indirettamente controllate o partecipate) ricoprono una
posizione leader a livello mondiale nel settore delle Tecnologie Medicali. In
particolare il Gruppo si occupa di sviluppo, della produzione, e della vendita
di prodotti nei seguenti segmenti del mercato: tutti i prodotti alla gamma di
« Extremity Fixation »

 

ii)     il Dirigente è stato assunto dalla Società dal giorno 22 July 2013 con
la posizione di Presidente Internazionale della fissazione esterna (di seguito
il “Rapporto di Lavoro”;

 

iii)    nel corso del Rapporto di Lavoro il Dirigente verrà a conoscenza di
informazioni riservate riguardanti la Società e il Gruppo, nonché i prodotti
della Società e del Gruppo, che rivestono primaria importanza per lo svolgimento
dell’attività di impresa della Società;

 

iv)    la Società e il Gruppo intendono tutelare i loro interessi in relazione
alle attività e agli incarichi che il Dirigente potrebbe svolgere in concorrenza
con la Società successivamente alla cessazione del Rapporto di Lavoro.

  

OPTION OF NON-COMPETITION AGREEMENT

 

Between

 

Orthofix AG

c/o ALLconsultServices

Bundesstrasse 3

CH-6304 Zug

 

And

 

Il Mr. Davide Bianchi, residente in Ch. Du Mont Blanc 4, 1272 Genolier, Vaud-
Svizzera (below “Manager”)

 

Hereinafter mentioned as “Parties”

WHEREAS

 

i)       The Company and the Group to which it belongs, (Group intended to
include the Company, its holding company, and all companies directly or
indirectly controlled by the same or associated), cover a worldwide leading
position in the field of Medical Technologies. In particular, the Group is
engaged in the development, production and sales of products in the following
market sector: all products in the Product Range “Extremity Fixation”

 

ii)     The Manager has been employed by the Company since 22 July 2013, for the
position of President of International Extremity Fixation (hereinafter “The
Employment Relationship”);

 

iii)    In the course of the Employment Relationship Manager will be aware of
confidential information regarding the Company and the Group, as well as the
products of the Company and the Group, which are of major importance for the
conduct of the business of the Company;

 

iv)    The Company and the Group wish to protect their interests in relation to
the activities and the tasks that the Manager could carry out in competition
with the Company subsequent to the termination of the Employment Relationship.

 

Page 15 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

Ciò premesso, le Parti convengono quanto segue:

 

1) OPZIONE- EFFICACIA E CONDIZIONE SOSPENSIVA:

 

1.1. Il Dirigente concede alla Società un’opzione per la conclusione di un patto
di non concorrenza nei termini e alle condizioni specificati al successivo
paragrafo 4 (qui di seguito l’Opzione).

 

1.2. La Società accetta l’Opzione e si impegna ad esercitarla nei termini e alle
condizioni specificati al successivo paragrafo 2.

 

  

Accordingly the Parties agree as follows:

 

1) OPTION- EFFECTIVENESS AND SUSPENSION CONDITION:

 

1.1. The Manager, grants to the Company an option for the conclusion of a
non-competition agreement, under the terms and conditions specified in the
following paragraph 4 (hereinafter “the Option”);

 

1.2. The Company accepts and agrees to exercise the option according to the
terms and condition specified in paragraph 2.

 

2) ESERCIZIO DELL’OPZIONE

 

2.1 La Società potrà esercitare l’Opzione in ogni momento nel corso del Rapporto
di Lavoro.

 

2.2. La volontà della Società di esercitare l’Opzione e, di conseguenza, di
concludere il patto di non concorrenza di cui al successivo paragrafo 4, dovrà
essere comunicata ad Dirigente per iscritto.

 

  

2) OPTION EXERCISE

 

2.1 The Company may exercise the option at any time during the Employment
Relationship;

 

2.2. The intention of the Company to exercise the Option and, therefore, to
conclude the non-competition agreement, referred to in paragraph 4, shall be
notified to the manager in written form.

 

3) CORRISPETTIVO PER L’OPZIONE

 

A titolo di corrispettivo per la concessione dell’Opzione la Società Le
corrisponderà un importo lordo pari a Euro 5000,—, in tre tranche di uguale
importo e unitamente alle competenze dei tre mesi successivi alla sottoscrizione
della presente Opzione. Resta inteso e convenuto che il predetto importo si
intende già comprensivo di ogni incidenza su tutti gli istituti contrattuali e
di legge, e che non sarà considerato retribuzione utile ai fini del calcolo del
Trattamento di Fine Rapporto e degli istituti ad esso collegati.

  

3) PAYMENT AGREEMENT

 

For the grant of the Option, the Company will correspond a gross amount of €
5,000.00, in three installments each of the same amount and together with the
payment of three months’ remuneration after the signature of the present otion.
It is agreed that said amount already includes any effect on any contractual and
legal obligations, and that compensation will not be considered useful for the
calculating severance indemnities and institutions connected to it.

 

Page 16 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

4) REGOLAMENTAZIONE DEL PATTO DI NON CONCORRENZA

 

4.1 Qualora la Società eserciti l’Opzione secondo i termini e alle condizioni di
cui al precedente paragrafo 2, per un periodo di 12 mesi (dodici) decorrente
dalla data di effettiva cessazione del Rapporto di Lavoro (a prescindere dalle
ragioni di tale cessazione) il Dirigente si impegna a non prestare la sua opera,
direttamente o indirettamente, in favore di soggetti terzi, né a svolgere
attività in qualità di titolare, socio, dipendente, lavoratore autonomo o
agente, nel campo dei Orthofix prodotti alla gamma di « Extremity Fixation »su
tutto il territorio dell’Unione Europea e degli Stati Uniti d’America.

 

4.2. Il Dirigente si impegna inoltre a non distrarre e/o stornare clienti con i
quali ella abbia trattato, direttamente o indirettamente, negli ultimi tre anni
del Rapporto di Lavoro. Il Dirigente si asterrà altresì dal distrarre e/o
stornare dipendenti o altri collaboratori della Società, nonché dall’indurli a
cessare il loro rapporto di collaborazione con la Società stessa.

 

4.3. Al fine di consentire alla Società un adeguato controllo sul rispetto del
patto di non concorrenza da parte del Dirigente, quest’ultimo si impegna a
fornire alla Società tutte le informazioni rilevanti riguardanti le attività
lavorative e professionali che la stessa svolgerà durante il periodo di validità
del patto di non concorrenza. Tali informazioni verranno comunicate per iscritto
e anteriormente all’effettivo svolgimento delle predette attività. Il Dirigente
si impegna altresì ad informare anticipatamente il proprio nuovo datore di
lavoro e/o committente dell’esistenza del presente patto di non concorrenza, del
quale il Dirigente è autorizzato a fornire copia.

  

4) REGULATION OF NON-COMPETITION AGREEMENT

 

4.1. If the Company exercises the Option in accordance with the terms and
conditions referred to paragraph in 2 above, for a period of 12 months (twelve
months) from the effective date of termination of the Employment Relationship
(independently from the reason of termination of the employment relation) the
Manager agrees not to provide his work, directly or indirectly, in favor of
third parties, or engage as owner, partner, employee, self-employed or agent, in
the field of the Orthofix Portfolio “Extremity Fixation” on the whole territory
of the European Union and the United States of America.

 

4.2 The Manager agrees not to distract or divert a customer to whom he has dealt
with, directly or indirectly, in the last three years of the Employment
Relationship.. The Manager will also refrain from distracting and/or divert
employees or other employees of the Company and from inducing them to cease
their relationship with the Company.

 

4.3. In order to allow the Company an adequate monitoring compliance with the
non-competition agreement by the Manager, the latter undertakes to provide the
Company with all relevant information concerning the business and professional
activities that take place during the same period of validity of the
non-competition agreement.

 

These informations have to be communicated in written form and prior to the
actual performance of said activities. The Manager has to inform in advance his
new employer of the existence of this non-competition agreement. The Manager is
authorized to provide a copy of this contract to his employer.

 

Page 17 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

4.4. Ogni singola violazione, da parte del Dirigente, degli obblighi di non
concorrenza di cui al presente paragrafo 4, comporterà il pagamento, da parte
del Dirigente stesso, di una penale pari ad Euro 150.000 senza alcun pregiudizio
per il diritto della Società al risarcimento dell’eventuale maggior danno. Al
verificarsi della violazione, e fermo restando il pagamento della penale di cui
sopra, la Società avrà la facoltà di risolvere il patto di non concorrenza per
inadempimento o di continuare a chiederne il corretto adempimento da parte del
Dirigente. In questo caso è fatto salvo il diritto del Dirigente al
corrispettivo ancora eventualmente dovuto ai sensi del successivo paragrafo 5.1.
In caso di risoluzione, il Dirigente, oltre a corrispondere la penale di cui
sopra, sarà tenuta a restituire alla Società il corrispettivo eventualmente già
percepito ai sensi di quanto previsto al successivo paragrafo 5.1.

 

4.5 Resta inteso che la Società potrà decidere di non esercitare l’Opzione. In
questo caso, il patto di non concorrenza come regolato al presente paragrafo 4
non entrerà in vigore e non produrrà nessun effetto, e al dirigente non spetterà
alcun corrispettivo ai sensi di quanto previsto al successivo paragrafo 5.1.

 

5) CORRISPETTIVO PER IL PATTO DI NON CONCORRENZA

 

5.1 Tenuto conto del background professionale del Dirigente, le Parti convengono
che un corrispettivo per il predetto patto di non concorrenza pari al 70% della
retribuzione fissa annua lorda in vigore al momento della cessazione del
Rapporto di lavoro, sia equo e ragionevole.

 

5.2. Il corrispettivo di cui al presente paragrafo 5.1. verrà corrisposto in due
rate di pari importo come segue:

 

- il 50% entro e non oltre sette mesi dalla data di entrata in vigore del patto;

 

- il residuo 50% entro e non oltre il mese successivo alla data di termine del
patto.

  

4.4. For each violation incurred by the Manager, of this non-compete option,
according to what referred to in this paragraph 4, the Manager will pay to the
Company, a penalty of Euros 150,000.00 without prejudice to compensation for
further damages to the Company. Upon occurrence of the violation, and without
prejudice of payment of the abovementioned penalty, The Company will have the
right to terminate the non-competition agreement for non-performance or to
continue to ask for the proper performance by the Manager.. In this case, the
Manager is entitled to the payment, as defined in paragraph 5.1..

 

In case of termination of the contract, the Manager will have to pay the
penalty, and will have to return back to the Company the amount he has already
received under the provisions of paragraph 5.1.

 

4.5. It is understood that the Company may decide not to exercise the option. In
this case, the non-competition agreement, as regulated in this Paragraph 4, will
not produce any effect, and the Manager will not receive any payment, as defined
in paragraph 5.1.

 

5) PAYMENT FOR NON-COMPETITION AGREEMENT

 

5.1. According to the professional background of the Manager, the Parties agree
that a remuneration for the non-competition agreement of 70% of annual gross
salary in force at the time of the termination of the employment relationship,
is fair and reasonable.

 

5.2. The remuneration, referred to in this paragraph 5.1., will be paid in two
installments as follows:

 

- 50% no later than seven months from the date of entry into force of the
agreement;

 

- The remaining 50% within and no later than the month following the date of
termination of the agreement.

 

Page 18 of 19



--------------------------------------------------------------------------------

LOGO [g705148dsp_008.jpg]

EXHIBIT C

NON-COMPETITION AGREEMENT

 

November 26, 2013     November 18, 2013 Date     Date

ORTHOFIX AG

 

/s/ Armin L. Landtwing

    /s/ Davide Bianchi

Armin L. Landtwing

Verwaltungsrat

    Davide Bianchi /s/ Brad Mason    

Brad Mason

CEO Orthofix International

   

 

Page 19 of 19